

117 HR 4589 IH: Diversity and Inclusion at the Department of State Act
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4589IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Mr. Castro of Texas (for himself, Mrs. Torres of California, Ms. Bass, Ms. Chu, Ms. Titus, Ms. Escobar, Mr. Carson, Mr. Sires, Mr. García of Illinois, Mr. Cohen, Mr. Espaillat, Mr. Huffman, Mr. Lieu, Mr. Connolly, Mr. Pocan, Mr. Kim of New Jersey, Mr. Johnson of Georgia, Ms. Jacobs of California, Mr. Case, Mr. Khanna, Mr. McGovern, Mr. Cicilline, Ms. Lee of California, Mr. Torres of New York, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the State Department Basic Authorities Act of 1956 to establish in the Department of State a Chief Diversity and Inclusion Officer and the Foreign Service Act of 1980 to promote increased diversity and inclusion in the Foreign Service, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Diversity and Inclusion at the Department of State Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definition.Title I—Chief Diversity and Inclusion OfficerSec. 101. Chief Diversity and Inclusion Officer.Title II—Diversity in the Foreign Service and at the Department of StateSec. 201. Representation on Board of Examiners for the purposes of recruitment into the Foreign Service.Sec. 202. Promotion in the Foreign Service.Sec. 203. Mentorship program.Sec. 204. Senior Executive Service candidate development program.Sec. 205. Diversity defined in the Foreign Service Act of 1980.2.DefinitionIn this Act, the term diversity means those classes of persons protected under the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.) and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).IChief Diversity and Inclusion Officer101.Chief Diversity and Inclusion Officer(a)EstablishmentSection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended by adding at the end the following new subsections:(i)Chief Diversity and Inclusion Officer(1)In generalThere is established in the Department of State, in the office of the Deputy Secretary of State, a Chief Diversity and Inclusion Officer, who shall—(A)be appointed by the President;(B)serve as the principal advisor to the Secretary of State on issues related to diversity and inclusion at the Department of State; and(C)report directly to the Secretary of State.(2)DutiesThe Chief Diversity and Inclusion Officer shall be responsible for the following:(A)Developing, implementing, and updating a diversity and inclusion strategic plan of the Department of State to eliminate barriers to the recruitment, promotion, and retention of traditionally underrepresented groups and to promote the implementation of diversity and inclusion practices and policies throughout the Department.(B)Establishing criteria and goals for individual offices and bureaus regarding assignments of personnel, in coordination with the Director General of the Foreign Service, to promote diversity and inclusion at the Department of State, and conducting annual reviews of individual bureaus on their actions taken to satisfy such criteria and goals.(C)Serving as a permanent member of any departmental committees responsible for the selection of chiefs of mission and deputy chiefs of mission.(D)Serving as the Executive Secretary for the Diversity and Inclusion Leadership Council established in subsection (i).(E)Reviewing the implementation and effectiveness of the Department of State’s accountability mechanisms in eliminating discrimination and harassment.(F)Promoting mentorship and sponsorship for members belonging to traditionally underrepresented groups who are working for the Department of State.(G)Collaborating with appropriate counterparts from other Federal departments and agencies and the private sector, to share best practices and lessons learned with respect to promoting diversity and inclusion.(3)Rank and statusThe Chief Diversity and Inclusion Officer shall be rank equivalent to an Assistant Secretary of State.(4)Bureau senior advisorsThe Secretary of State shall appoint in each bureau of the Department of State a Senior Advisor with respect to matters relating to diversity and inclusion, to—(A)serve as the principal advisor for such bureau and report directly to the Principal Deputy Assistant Secretary; and (B)coordinate with the Chief Diversity and Inclusion Officer the activities of such bureau.(5)Authority to collect informationTo carry out the duties described in paragraph (2), the Chief Diversity and Inclusion Officer is authorized to—(A)collect and share with Department of State leadership, the Committee on Foreign Affairs of the House of Representatives, the Committee on Foreign Relations of the Senate, and Federal departments and agencies, and, as appropriate, with Employee Affinity Groups, foreign affairs professional associations, and other organizations non-personally identifiable information on diversity in recruiting, hiring, assignments, promotions, attrition, and security clearances, including assignment restrictions, within the Department, including data disaggregated by race, ethnicity, national origin, and gender, and by office and bureau; and(B)appoint subject matter experts in accordance with the Intergovernmental Personnel Act of 1970 (42 U.S.C. 4701 et seq.) to analyze data, draft reports, and perform other tasks as directed by the Chief Diversity and Inclusion Officer.(6)ReportingNot later than January 30 of every year, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report—(A)detailing the criteria and goals for individual offices and bureaus of the Department of State with respect to diversity and inclusion;(B)assessments by the Chief Diversity and Inclusion Officer on the performance over the previous year of each such office and bureau to satisfy such criteria and goals; and(C)containing any other relevant information.(7)DefinitionIn this subsection and subsection (j) (relating to the Diversity and Inclusion Leadership Council), the term diversity means those classes of persons protected under the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.) and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(j)Diversity and Inclusion Leadership Council(1)EstablishmentThe Secretary of State shall establish a Diversity and Inclusion Leadership Council to coordinate the implementation of the Department of State’s diversity and inclusion strategic plans, initiatives, and policies.(2)ChairThe Diversity and Inclusion Leadership Council shall be chaired by the Secretary of State. In the Secretary’s absence, the Chief Diversity and Inclusion Officer shall perform the duties of the chair.(3)CompositionThe Diversity and Inclusion Leadership Council shall include the following:(A)The Secretary of State.(B)The Chief Diversity and Inclusion Officer.(C)The Director General of Global Talent Management.(D)One individual from each Bureau, at the rank of Deputy Assistant Secretary of State or above.(E)Any other individual determined appropriate by the Secretary of State.(4)TermMembers of the Diversity and Inclusion Leadership Council shall be appointed in accordance with this subsection for a period of time as determined by the Secretary of State..(b)TransitionThe individual serving as Chief Diversity and Inclusion Officer of the Department of State may continue to serve in such position until such time as the appointment of the Chief Diversity and Inclusion Officer of the Department in accordance with subsection (i) of section 1 of the State Department Basic Authorities Act of 1956, as added by subsection (a).(c)Sense of CongressIt is the sense of Congress that the Chief Diversity and Inclusion Officer of the Department of State established pursuant to subsection (i) of the State Department Basic Authorities Act of 1956, as added by subsection (a), should be provided sufficient office space and support staff to ensure successful operation.IIDiversity in the Foreign Service and at the Department of State201.Representation on Board of Examiners for the purposes of recruitment into the Foreign ServiceIt is the sense of Congress that the Department of State Board of Examiners should reflect the diversity of the United States to facilitate the entry into the Foreign Service of individuals who satisfy the rigorous requirements of the Service and reflect the diversity of the American people.202.Promotion in the Foreign ServiceThe Foreign Service Act of 1980 is amended—(1)in section 602 (22 U.S.C. 4002), by adding at the end the following new subsection:(d)Not later than January 31 of each year, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that—(1)details the demographic composition of selection boards under this section and the Board of Examiners for the Foreign Service under section 211 convened in the previous year;(2)may include information on the diversity of the members of such boards; and(3)includes any other information the Secretary determines relevant.; and(2)in section 603 (22 U.S.C. 4003)—(A)in subsection (a), in the second sentence, by inserting testimony from peers and subordinates, after supervisors,; and(B)in subsection (b)—(i)in paragraph (1), by striking , or and inserting ; or; (ii)by redesignating paragraphs (1) and (2) as paragraphs (3) and (4), respectively; and(iii)by inserting before paragraph (3), as so redesignated, the following new paragraphs:(1)a record of supporting the recruitment and career development goals of members of the Foreign Service, such as serving as a mentor in mentorship program under section 709, participation in recruitment activities, or serving on the Board of Examiners or on selection boards;(2)a record of promoting and supporting diversity and inclusion at the Department of State, including in management practices;.203.Mentorship program(a)In generalThe Foreign Service Act of 1980 is amended by inserting after section 708 (22 U.S.C. 4028) the following new sections:709.Mentorship program(a)The Secretary of State shall establish in the Department of State a mentorship program to match interested participants who are—(1)entry-level members of the Foreign Service; and(2)mid-level members of the Foreign Service.(b)Individuals participating in the mentorship program under this section should participate for a minimum of two years.(c)The mentorship program established under this section may include members of Employee Affinity Groups as mentors, in addition to other individuals selected by the Secretary of State.(d)Service as a mentor in the mentorship program may be considered as satisfying the criteria described in section 603(b)(1)..(b)Clerical amendmentThe table of contents in section 2 of the Foreign Service Act is amended by inserting after the item relating to section 707 the following new items:Sec. 708. Training for Foreign Service officers. Sec. 709. Mentorship program..(c)Mentorship program for civil service(1)In generalThe Secretary of State shall establish a mentorship program to match mentors with interested participants who are—(A)members of the civil service at the GS–12 level and below; and(B)members of the civil service from at the GS–13 level to the GS–15 level.(2)DurationIndividuals participating in the civil service mentorship program under paragraph (1) should participate for a minimum of two years.(3)Inclusion of Employee Affinity GroupsMembers of Employee Affinity Groups and other individuals selected by the Secretary of State may serve as mentors in the civil service mentorship program under paragraph (1).204.Senior Executive Service candidate development program(a)In generalThe Secretary of State shall offer the Senior Executive Service Candidate Development Program every three years to members of the civil service at the Department of State at the GS–14 and GS–15 levels.(b)ReportThe Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate, at the same time as each report required under section 313 of the Foreign Service Act of 1980, as added by section 2(a)(2), a report detailing disaggregated demographic information of candidates referred by each bureau of the Department of State to interview for the Senior Executive Service, including demographic information, disaggregated by bureau, relating to the diversity of such candidates.205.Diversity defined in the Foreign Service Act of 1980Section 102 of the Foreign Service Act of 1980 (22 U.S.C. 3902) is amended by—(1)redesignating paragraphs (5) through (12) as paragraphs (6) through (13), respectively; and(2)inserting after paragraph (4) the following new paragraph:(5)diversity has the meaning given such term in subsection (i) of section 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a);.